 CERTIFIED BUILDING PRODUCTS,INC.515Certified Building Products,Inc.; and Carl FidlerandGlaziers,Glassworkers andGlassWarehouseWorkers Union Local 636, International Brother-hood of Painters and Allied Trades,AFL-CIO.Case 21-CA-11522January 18, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn September21, 1973,AdministrativeLaw JudgeGeorge Christensen issued the attached Decision inthis proceeding.Thereafter, the Respondents and theGeneral Counsel filed exceptions and supportingbriefs and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs'and has decided to affirm the rulings,findings,and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein?Benjamin Banderas, Elpidio Banderas, JosephineBarron, Tomas Nevares Cervantes, Margaret Cisne-ros, Joe Phillip Concha, Ella Cossio, Jesus Cossio,Gary Fonnesbeck,Wade Hudyshere, Lola MaeJones, Transito Lomeli, Richard Mangaser, AnthonyMcClure, SheilaOuten,DanielRivas,GilbertoRodriguez,Maria Segura, Freddie Smith, JoseVasquez, Luis Vasquez, and Josephine Vasquez, forany loss of wages and other benefits they may havesuffered as a result of the discrimination againstthem in the manner set forth in the section of theDecision of the Administrative Law Judge entitled`The Remedy,' and in fn. 2 of the Board's Decision."3.Substitute the attached notice for Appendix Bof the Administrative Law Judge's Decision.The General Counsel movedto quash Respondents'exceptions asimproperly filed, but,even upon consideration of these exceptions,we findthat the assertionof jurisdiction overboth Respondentsis proper and thatadoption of the Administrative Law Judge's unfair labor practice findings iswarrantedRejected as withoutrecordsupport is RespondentCertified'sallegation that Respondents were denied a fair hearing.2Whileweagreewith the AdministrativeLaw JudgethattheRespondents unlawfully discharged all 24 employees in the bargaining unitnamedin In 17 ofhisDecision,we find ment in the General Counsel'sexceptions that all of them be made wholefor anyloss of wages and otherbenefits they may havesufferedfrom February I, 1973, the dateof theirdischarge. to when the Respondents ceased to do business,on or aboutMarch 30. 1973, in accordance with the backpayformula set forth in thesaid Decision.APPENDIX BORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified,and hereby orders that Respondents,CertifiedBuildingProducts, Inc.; and Carl Fidler,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as modified below:1.Delete paragraph I and substitute the follow-ing:"1.Cease and desist from:"(a)Discharging,orotherwisediscriminatingagainst, any employee to discourage membership inGlaziers, Glassworkers and Glass Warehouse Work-ersUnion Local 636, International Brotherhood ofPainters and Allied Trades, AFL-CIO, or any otherlabor organization."(b)Making any changes in the rates of pay,wages, hours, or other working conditions of theirproduction andmaintenance employees withoutprior notice to and consultation with the Union, theemployees' exclusive bargaining representative.",2.Deleteparagraph 2(a) and substitute thefollowing:"(a)Make whole Daniel Andrade, Felipe Arreola,208 NLRB No. 85NOTICEMAILED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial during which all parties had anopportunity to present evidence, the National LaborRelations Board found that we committed severalunfair labor practices, ordered us to refrain fromcommitting such unfair labor practices in the future,and further ordered us to take certain affirmativeacts. In compliance with that Order, we want to tellyou that:WE WILL reimburse the following employeeswho were unlawfully discharged on February 1,1973, for any loss of wages and other benefits youmay have suffered from the discharge date untilwe ceased doing business in March 1973, togetherwith interest at 6 percent per annum:Daniel Andrade, Felipe Arreola, Benja-min Banderas, Elpidio Banderas, JosephineBarron, Tomas Nevares Cervantes, Marga-ret Cisneros, Joe Phillip Concha, Elia Cossio,JesusCossio,GaryFonnesbeck,WadeHudyshere, Lola Mae Jones, Transito Lome-li,RichardMangaser, Anthony McClure,Sheila Outen, Daniel Rivas, Gilberto Rodri-quez,Maria Segura, Freddie Smith, Jose 516DECISIONS OF NATIONALLABOR RELATIONS BOARDVasquez, Luis Vasquez, and Josephine Vas-quez.WE WILL make contributions to the health andwelfare fund established by Glaziers, Glasswork-ers and Glass Warehouse Workers Union Local636, International Brotherhood of Painters andAlliedTrades,AFL-CIO, on your behalf tomaintainyour coverage under that plan for themonths of December 1972 and January, Februar-y, and March, 1973, and we shall reimburse youfor any losses you may have suffered by reason ofyour noncoverage by that plan during thosemonths, together with interest at 6 percent perannum.In the event we resume business, WE WILLreinstitute the rates of pay, wages, hours, andworking conditions you received prior to yourFebruary 1, 1973, discharge and will keep thoserates of pay, wages, hours, and working condi-tions in effect until we have either reached anagreement with said Union in changing them orreached an impasse in negotiations with saidUnion over changes therein.CERTIFIED BUILDINGPRODUCTS, INC.(Employer)DatedBy(Representative)(Title)CARL FIDLER(President)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJuly 19, 1973,1 i presided over a hearing at Los Angeles,iRead 1973 after all subsequent date references omitting the year2Hereafter called the Union3Hereafter called the Company and FidleriPalley also appeared specially for the limited purpose of objecting tothe validity of service upon FidlerCalifornia, to try issues raised by an amended complaintissued June 21 on the basis of charges and amendedcharges filed by Glaziers, Glassworkers and Glass Ware-houseWorkers Union Local 636, International Brother-hoodofPaintersand Allied Trades, AFL-CIO,2 onFebruary 2, 7, 23, 28, and May 17. The amended complaintalleged that Certified Building Products, Inc.; and CarlFidler, an Individual,3 4 violated Section 8(a)(1), (3), and(5)of the National Labor Relations Act, as amended(hereafter referred to as the Act), by: (1) making changes inwages, hours, and working conditions subsequent to takingover the plant, business, and work force of Allied EquitiesCorp.5without prior notice to or bargaining with theUnion representing their and Allied's employees; (2)failing to bargain in good faith with the Union concerningthewages, hours, and working conditions of thoseemployees despite theirawarenessand acceptance of theUnion's majority representative status among those em-ployees; and (3) discharging those employees because oftheir union representation. The Company filed an answerto the amended complaint at the hearing, denying thecommission of any unfair labor practices. Fidler did notfilean answer to the amended complaint. At the hearingcounsel for the Company, while specifically noting he wasnot appearing on behalf of Fidler, contended the Boardhad no jurisdiction over Fidler because the amendedcomplaint was not personally served on Fidler.The answer,inter aka,denied the jurisdictional andsuccessor allegations of the amended complaint andadmitted the appropriateness of the employee unit, theUnion's majority representative status therein, the qualifi-cation of the Union as a labor organization, and thedischarge of the employees represented by the Union onFebruary 1.The issues joined by the parties and litigated at thehearing were: (I) Board jurisdiction over the Company andFidler; (2) thesuccessor issue;(3) whether the Companyand Fidler failed to bargain in good faith; (4) whether theCompany and Fidler made unilateral changes in employeewages, hours, and working conditions without prior noticeto or bargaining with the Union; and (5) whether theCompany and Fidler discharged their employees to avoidbargaining with the Union concerning their employees'wages, hours, and working conditions.The General Counseland counselfor the Companyappeared at the hearing and were afforded full opportunityto adduce evidence,examine and cross-examine witnesses,argue, and file briefs. A brief has been received from theGeneral Counsel.Based on my review of the entire record,6 observation ofthe witnesses,perusal of the brief and research,Ienter thefollowing.Hereafter called Allied.5The General Counsel's motion to correct the transcript(filed with hisbrief) is grantedCorrections are set out in full in Appendix A attachedhereto lomitted from publication ) CERTIFIED BUILDING PRODUCTS, INC.517FINDINGS OF FACTI.rHh JURISDICTION AND SUCCESSOR ISSUES?Between November 1970 and May or June 1972, Alliedconducted two separatebusinessesat a plant located at 702EastGageStree.,LosAngeles,California.The twobusinesseswere organized into two divisions, one called theCertifiedBuildingProducts Division, which manufacturedaluminum doors and windows, and the other called theGlasgo Division, which manufacturedmirrors.InMay or June 1972, Allied leased a plant at Compton,California, for a 5-year term and moved the CertifiedBuildingProducts Division there,as wellas the offices forboth divisions.Glasgomanufacturingoperationswerecontinued at the Gage Street plant.Allied continued the manufacturing operations of theCertifiedBuilding ProductsDivision at the Compton,California, plant through December 3, 1972.During this entire time (November 1970-December1972), John Verser was employed by Allied asitsvicepresident and handled all purchases and sales for bothdivisions, in addition to other duties.In the period January 1-December 3, 1972, the CertifiedBuildingProductsDivision purchased from supplierslocated outside the State of California goods valued inexcessof $50,000. Grosssalesduring this period averagedbetween $90,000-$ 100,000 per month.During the week preceding December 4, 1972, Alliedsold Certified Building Products' name, equipment, vehi-cles,machinery, inventory, and customer accounts toFidler for $470,000, payable over a 7-year period. Fidlermade no down payment; the firstinstallment onthe notewas due and payable on March 30.Fidler formed a California corporation, with himself assole stockholder and president, under the name CertifiedBuildingProductsCorporation.The new corporationassumed the lease on the Compton plant.Sometimearound this period, Allied sold the Glasgo operation to adifferent buyer.TheCompany and Fidler continued the businessunchanged, at the Compton plant, commencing December4, 1972. They continued to work on and complete customerorders in process at the time of the changeover. Theyutilized the same personnel, equipment, machinery, inven-tory, plant, etc., to produce the same products for the samecustomers and market as Allied had. Verser and othermanagementpersonnel were retained by Fidler and theCompany in the same positions they held with Allied.Fidler and the Company continued to occupy, and to dobusinessat,theCompton plant until late March. Theydefaulted on payment to Allied of the firstinstallment dueon the note (March 30) .8 The business was repossessed byAllied at that time.Verser was employed by Allied following the reposses-sion in the same capacity he previously held with Alliedand with Fidler and the Company. He remained in thatposition for Allied from March through July 1. He hasbecome part of the management of the Company whichhas since taken over the business.During the penod the business was operated by Fidlerand the Company, glass valued at $38,484.63 was pur-chased from GuardianIndustriesCorporation. All suchglasswas shipped from Guardian's glass manufacturingplant in the State of Michigan to its warehouse andtemperingoperation inCalifornia.Glassvalued at$25,665.43was tempered by Guardian at the Californialocation and then delivered to Fidler and the Company.The other $7,957.22 worth ofglass deliveredby Guardianto Fidler and the Company was shipped to them withoutsuch tempering; i.e., in the same condition it arrived fromMichigan.During this same period, Fidler and the Companyordered a shipment of glass valued at $12,819.20 fromOrient Glass, Incorporated. That glass was shipped directlyfrom Japan but was not delivered until April, afterassurance of acceptance and payment by Allied.Information was not available at the hearing regardingother purchases made by Fidler and the Company due tothe unavailability, either to the General Counsel orcounselfor the Company, of the Company's records.Verser's testimony that Fidler and the Company contin-ued in the same plant, in the same business, manufacturingthe same products, for the same customers, and utilizingthe same personnel as Allied during the time they operatedthebusinesswas uncontradicted and corroborated byemployee witness Josephine Vasquez. That testimony iscredited.Based thereupon, I find and conclude that the Companywas a successor to Allied, as the term "successor" has beenapplied in cases arising under Section 8(a)(5) and (1) of theAct.Based on the Verser testimony and supporting evidencethat in the period January 1, 1972, to December 3, 1972,Allied purchased from suppliers located outside the Stateof California goods valued in excess of $50,000; that Fidlerand the Company took over Allied's inventory onassumption of the business on December 4; that Fidler andtheCompany purchased from just one suppliers goodsshipped intact from outside of California valued atapproximately $8,000 and ordered goods to be shippedintact from outside of California valued at approximately$12,800; and that business continued at the same volumebetween December 4, 1972, and March 1973, I find thatthe purposes of the Act will be best served by assumingjurisdiction over the Company and Fidler based on theBoard's statutory jurisdiction,iO and I therefore find andrThe findings under this heading are based for the most part on theuncontradicted testimony of John Verser, which is credited, and documen-tary evidence submitted at the hearing.8Verser's uncontradicted testimony is credited that the default wascaused by Fidler's appropriation for his personal account of $60,000 ofcompany cash and $103.000 in receivables and his disappearance prior tothedue date of the :irst installment, only a portion of which wassubsequently returned, leaving the Company a defunct corporation with noassets.9The identity of other suppliers could not be ascertained due to theprofessed inability of company counsel to locate the Company's records1sThe Company's professed inability to produce the Company's recordsprevented an accurate assessment of the Company's sales to purchaserslocated outside of California and purchases from sellers located outside ofCalifornia In these circumstances,itbehooves the Board to assert itsstatutory jurisdictionTropicana Products, Inc,122 NLRB 121,Supreme,Victory and Deluxe Cab Companies,160 N LRB 140 518DECISIONSOF NATIONALLABOR RELATIONS BOARDconclude that Fidler and the Companyat all timespertinentwere employers engaged in commerce in abusinessaffecting commerce, as those terms are defined inSection 2(2), (6), and (7) of the Act.A.JurisdictionOver FidlerThe only differences between the original complaintissuedon March 30 and the amended complaint issued onJune 17 consist of allegations of filing and service of thefourth amended charge on May 17 and the naming ofFidler as a joint- or co-Respondent.There is no question Fidler had actual knowledge of thecontents of both the original and amended complaints.On April 3, Fidler sent a letter to Region 21 on hispersonal letterhead over his signature stating the Companywas no longerinbusiness,denying theallegationscontained in the original complaint, and designating MelDarrow of Chubb, Darrow and Associatesas counsel.On June 22, the amended complaint was served onLawrence P. Schwartz of Palley & Schwartz. II On July 16,Region 21 sent copies of the amended complaint, bypostpaid registered mail, to Mel Darrow of Chubb, Darrowand Associates and to Fidler at the home address he listedon his April 3 letter to the Region.On July 17, a representative of Chubb, Darrow andAssociates signed a receipt for the registered mail. No suchreceipt was received from Fidler.12On various dates in July, Fidler appeared and personallyparticipated with his and the Company's attorneys, Palleyand/or Schwartz, in discussions of possiblesettlement ofthe issues raised by the amended complaint.isThe General Counsel seeks to add Fidler as a joint- orco-Respondent in this case on the theory Fidler, the solestockholder and president of the Company, personally ranthe Company,made allpolicy decisions, and was thereforethe Company'salter ego.The Company's answer to the complaint admits thatFidlerwas its president and sole stockholder. Verser'stestimony that Fidler ran the Company and made allpolicy decisions is unchallenged and credited.Itherefore find and conclude that, in view of Fidler'sdomination of company affairs and his actual knowledgeof the contents of the amended complaint, he is a properparty-Respondent in this proceeding and was properlyserved.B.Labor OrganizationThe amended complaint alleges, the answer admits, andIfind that the Union at all pertinent times was a labororganization within the meaning of Section 2(5) of the Act.C.Unit and Union Representative StatusThe amended complaint alleges, the answer admits, andIfind that at all times pertinent the production andiiPalley represented the Company at the hearing12Fidler apparently refuses to accept registered mail delivery;a subpenamailed to him by return receipt registered mail requiring his appearance atthe hearing was returned,so indicating.13Thisfinding is based on a representation to that effect made at themaintenanceemployees employed by Allied and itssuccessors,Fidler and the Company, constituted a unitappropriate for collective-bargaining purposes within themeaning of Section 9 of the Act.On either April 10, 1972, or July 12, 1972,14 Allied andthe Union executed a collective-bargaining agreement for aterm extending to July 12, 1974, wherein Allied recognizedthe Union as the exclusive collective-bargaining represent-ative of its production and maintenance employees.The amended complaint alleged, the answer admitted,and I find that at all times pertinent since July 12, 1972, theUnion has represented a majority of the employees withinthe aforesaid unit, both while they were employed byAllied and while they were employed by Fidler and theCompany.D.The Alleged Failure ToBargain inGood Faith,UnilateralChanges, and DischargesAt the time Fidler and the Company assumed theoperation of the business on December 4, 1972, theycontinued in effect unchanged the wages, hours, andworking conditions of the unit employees.The Union learned of the change in ownership in mid-December 1972 and immediately arranged a conferencewith Fidler and Verser. The Union was represented at theconference by Business Representatives John Kurth andMario Salazar. The union representatives informed Fidlerof the Union's majority representative status among theemployees within the unit, the terms of the contractbetween the Union and Allied covering those employees,and asked Fidler to assume the contract for the balance ofits term. Fidler accepted the Union's representation ofcontinued majority representative status and expressed awillingness to assume the contract but stated he wished tohave his attorney check it over before signing it. The unionrepresentatives agreed to this proposal.In succeeding visits in December and January, the unionrepresentatives inquired of Fidler regarding the contractand were uniformly informed by Fidler that the contractwas still in the hands of his attorney but had not beenreviewed yet. On each occasion Fidler reiterated hiswillingnessto sign the contract following such review.The Union's shop steward, while the business wasoperated by Allied, was Josephine Vasquez. She continuedinFidler and the Company's employ (along with all theother employees within the unit) following the change inownership and continued to act as the Union's steward. Inearly January, Vasquez received a complaint from unitemployees concerning their receipt of only I day of holidaypay (for Christmas Day) in view of the contract provisionrequiringholiday pay both for Christmas Eve andChristmasDay.Vasquez calledKurth and Salazar.Vasquez,Kurth, and Salazar conferred with Fidler andVerser regarding the grievance in mid-January. Kurth andSalazar pointed out to Fidler the contractlanguagehearing by counsel for the GeneralCounseland corroborated by remarksmade at the hearing by counselfor the Company, Palley14UnionBusiness Representative Kurth testified the contract was signedon April 10. 1972. Thecontract recites that it was entered into onJuly 12,1972 The differenceis immaterial CERTIFIED BUILDING PRODUCTS, INC.requiring holiday pay both for Christmas Eve and forChristmas Day. Fidler at first tried to argue an interpreta-tion of the contract which would not require such paymentbut, eventually, after asking for the cost of the additionalday, agreed to pay holiday pay for Christmas Eve and paidit shortly thereafter.While union dues were deducted from the unit employ-ees'wages during the months of December and January,they were not remitted to the Union.15 The health andwelfare payments set out in the contract never were sent tothe Union.16Shortly after hearing the Union's requests for health andwelfare payments to avoid lapse of the unit employees'hospital and medical coverage, Fidler told Verser the costsof continuing to meet the wage rates and conditions ineffect since December 4 were too high, he was going toshut down the plant and terminate the unit employees inorder to get nd of them.On Thursday, February 1, Plant Superintendent Klinecalled a meeting of the unit employees. There were 24employees in the unit at that time.1-7Kline told the employees they were terminated, effectivethat day. He stated the plant would probably reopen at alater date, with fewer employees, and that applications foremployment would be accepted commencing Monday,February 5. He also stated that when and if the plant didreopen, it would be nonunion and lower wage rates and nofringe benefits would be paid.Employee Richard Mangaser was employed by Allied onNovember 2, 1971, as a punch press operator. Hecontinued in Allied's employ through December 3, 1972.He was employed by Fidler and the Company onDecember 4, 1972. in the same capacity. He workedcontinuously for Fidler and the Company through Febru-ary 1, when he was terminated by Kline in the manner setout in the preceding paragraph. Mangaser appeared at theplant on February 5 and saw Kline. Kline stated he wouldhave to sign an agreement to disclaim representation bythe Union and accept a wage rate of $2.50 per hour inorder to be rehired.18Mangaser received $3.62 an hour prior to his February 1discharge.Mangaser asked Kline what other benefits hewould receive if he accepted ajob under the conditions setout by Kline. Kline replied he would receive $2.50 perhour, that it would be a nonunion shop, and there wouldnot be any fringe benefits. Mangaser refused to sign thedocument and was not hired.On February 9, Mangaser returned to the plant andsigned the agreement proferred by Kline to the unitemployees. The agreement read as follows:I, [Employee's name] am being hired by CertifiedBuilding Products, Inc. I realize that my beginning rateof pay will be $2.50 per hour and that that rate will be15On February 5, after the dischargeof the unitemployees,these duesdeductions were sentto the employees by mail16Union requests thereforwere madeshortly before thedischarge of allthe unit employees17DanielAndrade, Felipe Arreola, BenjaminBanderas,Elpidio Bande-ras, Josephine Barron,Tomas Nevares Cervantes,MargaretCisneros, JoePhillipConcha,Elsa Cossio, Jesus Cossio, Gary Fonnesbeck,WadeHudyshere, Lola Mae Jones, Transtto Lomeli, RichardMangaser,AnthonyMcClure,Sheila Outen,Daniel Rivas,GilbertoRodriguez, Maria Segura,519in effect until unionscalesare determined. I have notbeen requested to join any union and am free to joinany union decided upon by a majority of employees. Ifurther realize that I may be discharged at any timeduring the first thirty days of employment, at theoption of the employer.1. [Employee's name],have read and do understandthe above information and accept employment underthe conditions noted.APPROVEDDATEApproximately nine unit employees were rehired byFidler and the Company following February 5 andremained in Fidler and the Company's employ until theyceased doing business in late March. Their wages, etc.,were those set out in the above agreement.In the leading case ofN.L.R.B. v.Burns InternationalDetective Agency, Inc.,406 U.S. 272 (1972), the Court heldthat, in instances in which it was clear that a new employerplans to retain all the employees in his predecessor'semploy, he is obligated to consult with the exclusivecollective-bargaining representative of those employeesbefore fixing or changing the terms of their employment.The Board has since ruled that, even in the absence of apreconceived plan to retain all of the predecessor employ-er'semployees, the successor employer is neverthelessobligated to notify and bargain with the union representinghis and his predecessor's employees prior to making anychangesin the wages, hours, and working conditions of theunit employees subsequent to the change in ownership.19Fidler and the Company obviously planned to and didcontinue all unit employees in their employ following thechange in ownership. In the 2-month period following theirtakeover, they did comply with the rule of theBurnscaseenunciated above-continuing in effect unchanged therates of pay, wages, hours, and other working conditionsenjoyed by the unit employees while working for Allied.20Faced with union demands in January for payment ofthe health and welfare contributions in order to maintainemployee coverage under the health and welfare plan,Fidler advised Verser he had decided to get out from underthe prevailing rates of pay,wages, andother conditions(including the health and welfare obligation) by discharg-ing the unit employees.He therefore caused Kline on February 1, without priornotice to or bargaining with the Union, to discharge theunitemployees and, after a brief hiatus, to rehireapproximately nine of them at substantially lower rates,without any of the preexisting fringe benefits, withoutregard to seniority, and on condition they renouncerepresentation by the Union.Freddie Smith,Jose Vasquez, Luis Vasquez,and Josephine Vasquez.18Other unit employees who reported on February 5 and subsequentlyreceived the same message.19Ranch-Way, Inc.,203 NLRB No. I I8.20With two exceptions;while Fidler and the Company deducted uniondues from the unit employees' wages, they failed to remit the dues to theUnion;they also failed to remit to the trustees the health and welfarepayments due to the fund under the health and welfare provision of theagreement. 520DECISIONS OF NATIONALLABOR RELATIONS BOARDIfind and conclude that Fidler and the Companyviolated Section 8(a)(5) and (1) of the Act by Fidler'sstalling tactics when requested to sign a contract with theUnion setting forth the wages, rates of pay, hours, andworking conditions of the unit employees; by Fidler andthe Company's February 1 discharge of the unit employeeswithout prior notice to or bargaining with the Union; byFidlerand the Company's failure to maintain unitemployee coverage under the health and welfare plan; byFidler and the Company's rehire of unit employees on andafterFebruary 5 without regard to seniority status, atdifferent wages, rates of pay, hours, and working condi-tions than those in effect on February 1 without priornotice to or bargaining with the Union; and by Fidler andthe Company's February 5 and subsequent negotiation ofindividual contracts of hire with unit employees.I further find and conclude that Fidler and the Companydischarged the unit employees on February 1 in order toavoid their obligation to bargain collectively with theUnion either to impasse or agreement prior to making anychanges in the rates of pay, wages, hours, and workingconditions of the unit employees and thereby violatedSection 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.At all times material Fidler and the Company wereemployers engaged in commerce in a business affectingcommerce and the Union was a labor organization, asthose terms are defined in Section 2(2), (5), (6), and (7) ofthe Act.2.At all times pertinent a unit consisting of all of Fidlerand the Company's production and maintenance employ-ees constituted an appropriate unit for collective-bargain-ing purposes within the meaning of Section 9 of the Act.3.At all times pertinent the Union was the dulydesignated exclusive collective-bargaining representative ofa majority of the employees within that unit.4.For purposes of the Act, at all times pertinent Fidlerand the Company were successor employers to Allied.5.By stalling the Union in its request for execution of acontract containing the wages, rates of pay, hours, andworking conditions carved over from Allied and coveringtheir production and maintenance employees subsequentto their assumption of operation of the business; by failingtopay the requisite health and welfare payments tocontinue unit employee coverage in the health and welfarefund; by changing rates of pay, wages, hours, and workingconditions of unit employees without prior notice to orbargainingwith the Union; by terminating the unitemployees without prior notice to or bargaining with theUnion; by requiring the unit employees to sign individualcontracts prior to recall; and by recalling unit employeeswithout regard to seniority, Fidler and the Companyviolated Section 8(a)(1) and (5) of the Act.6.By discharging their unit employees in order to avoidtheir obligation to bargain collectively either to impasse oragreement prior to making any changes in those employ-ees' rates of pay, wages, hours, and working conditions,21 In theevent no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in SecFidler and the Company violated Section 8(a)(1) and (3) ofthe Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that Fidler and the Companyengaged in unfair labor practices in violation of Section8(a)(1), (3), and (5) of the Act, I shall recommend thatFidler and the Company be directed to cease and desisttherefrom and to take affirmative action designed toeffectuate the policies of the Act.In order to make the unit employees whole for lossesthey suffered by reason of Fidler and the Company'sunfair labor practices, I shall recommend that Fidler andthe Company be directed to pay to the health and welfarefund, which provided a schedule of benefits to the unitemployees prior and subsequent to Allied's sale of thebusiness to Fidler and the Company, the sums that wouldhave been paid to that fund for the months of December1972, January, February, and March but for Fidler and theCompany's nonpayment thereof; and that Fidler and theCompany compensate the unit employees for any out-of-pocket expenditures they may have been obligated to payby virtue of the fact Fidler and the Company did not makesuch payments. For the same purpose, I shall recommendthat the Company be directed to pay to the nine unitemployees who would have been recalled on and afterFebruary 5 but for the Company's disregard of the recallpractices adopted by the predecessor employer, Allied, thedifference between the wages and other benefits such nineemployees earned between the date the nine unit employ-ees were recalled and the date the Company and Fidlerceased to do business, calculated in the manner set out inF W Woolworth Company,90 NLRB 289, with interest onthe sums due at the rate of 6 percent per annum (seeN L R.B. v. Isis Plumbing & Heating Co.,322 F.2d 913(C.A. 9, 1963)). 1 shall further recommend that Fidler andthe Company be directed to recognize the Union as theexclusivecollective-bargaining representativeof theirproduction and maintenance employees, to employ them atthe rates of pay, wages, hours, and working conditions theyenjoyed prior to their discharge, and to continue such ratesof pay, wages, hours, and working conditions in effect untilsuch time as Fidler and the Company and the Union havenegotiated concerning same either to impasse or agree-ment, in the event Fidler and the Company resumebusiness.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER21Fidler, the Company, their officers, agents, successors,and assigns, shall:1.Cease and desist from making any changes in therates of pay, wages, hours, or working conditions of their102 48 of the Rules and Regulations. be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes CERTIFIED BUILDING PRODUCTS, INC.production and maintenance employees without priornotice to and consultation with the Union.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make their employees whole in the manner set forthin the section of this decision entitled "The Remedy"(b) In the event Fidler and the Company resumebusiness operations, they shall reemploy unit employees atthe rates of pay, wages, hours, and working conditionsfollowed prior to February 1 and continue same in effectuntil and unless they and the Union bargain and eitherreach an agreement for changes therein or reach animpasse in such bargaining.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, healthand welfare payment records, pension payment records,personnel records and reports, and all other records22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant521necessary to analyze the amount of money or otherpayments or benefits due under the terms of thisrecommended Order.(d)Mail to the 24 unit employees whose names appear infootnote 17, at their last known addresses, copies of theattached notice marked "Appendix B.1122 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by authorized represent-atives of Fidler and the Company, shall be mailed by themimmediately upon receipt thereof. Proof shall be providedto the Regional Director for Region 21 that such noticeshave been mailed to each of the 24 unit employees in themanner specified.(e)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order, whatstepsFidler and the Company have taken to complyherewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor RelationsBoard."